



Exhibit 10.4c                        
CALERES, INC.
INCENTIVE AND STOCK COMPENSATION PLAN OF 2017
PERFORMANCE AWARD AGREEMENT
    
THIS AWARD AGREEMENT, effective March 25, 2019, represents the grant of
Performance Shares (“Shares”) (collectively, the "Award") by Caleres, Inc.
("Company") to the Participant named below, who has been selected by the
Compensation Committee of the Company's Board of Directors (the "Committee") to
receive the Award with respect to the Performance Periods set forth below under
the Company’s Incentive and Stock Compensation Plan of 2017 (the "Plan").
Subject to the key terms set forth below and the attached General Terms and
Conditions (dated as of August 23, 2017), all of which constitute part of this
Agreement, this Award provides:
Participant:     
Performance Award, being comprised of the following:
Number of Performance Shares:     
Form of Payment: Shares of Company stock    
Performance Cycle: The Company’s Fiscal Years 2019 through 2021
Performance Periods: Four distinct performance periods: fiscal 2019, fiscal
2020, fiscal 2021 and the three-year period of fiscal 2019 - 2021 with
one-fourth of the target award allocated to each of fiscal 2019, fiscal 2020,
fiscal 2021 and the three-year period of fiscal 2019 - 2021.    
Performance: As approved by the Committee
Minimum Performance Level: As approved by the Committee
Maximum Award Value: 200% of Target Award for each Performance Period
Performance Measure(s): Cumulative Adjusted EPS and Company Revenue Growth
    
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the last date written below.
    
CALERES, INC.
    
By:
    
Becky Helvey
Manager, Compensation
Date: March 25, 2019
Accepted: ___________________
Participant Signature
Date: ______________________





--------------------------------------------------------------------------------









Caleres, Inc.
PERFORMANCE AWARD 2019 to 2021
General Terms and Conditions (as of August 23, 2017)




The parties hereto agree as follows:


1.Performance Period(s). The Performance Period(s) shall be as specified on the
executed cover page of this Award.


2.Performance Measure(s). The Performance Measure(s) shall be as specified on
the executed coverage page of this Award.


3.    Value of Award. The Award shall represent and have a Maximum Award Value
as specified on the executed cover page of this Award.
 
4.     Earning the Award; Certification of Performance and Percent Earned. The
portion of the Award allocated to a Performance Period shall be “earned”
following the end of such Performance Period, as of the date the Committee shall
determine and certify: (a) whether the Minimum Performance Level (as set forth
on Attachment A) has been satisfied; (b) and if so, the percent of the Award
that has been earned in accordance with the Performance Payoff Profile (as set
forth on Attachment A) (the “Percent Earned”), but in no event more than the
Maximum Award Value; and provided that the determinations pursuant to (a) and
(b) shall be subject to the Committee’s right to exercise its discretion to
reduce the Company’s level of performance based on the quality of earnings
pursuant to Section 9 of the Plan. All calculations as to the Performance
Measures shall be adjusted (1) pursuant to Section 14.2 of the Plan and (2) to
exclude all items of gain, loss or expense for the Performance Period determined
to be extraordinary or unusual in nature or infrequent in occurrence or related
to the disposal of a segment of a business or related to a change in accounting
principle all as determined in accordance with applicable accounting standards
established pursuant to generally accepted accounting principles.


5.     Amount Payable and Payment of the Award.
(a)    Unless this Award is sooner terminated in accordance with Section 5, an
earned Award (as provided in Section 3) shall be payable within sixty (60) days
following completion of the Performance Cycle.  Subject to Section 5(b) and in
accordance with Section 5(c), this Award shall not be payable and shall be
forfeited if Participant terminates employment with the Company prior to the
date that the Award payment is made to the Participant.


(b)     The amount payable to the Participant shall be determined by multiplying
the Percent Earned by the Target Award specified on Attachment A, subject to the
Committee’s right to exercise discretion as provided in Section 3.


(c)     Unless otherwise specified on the executed cover page of this Award,
payment of the earned Performance Shares shall be made in shares of the
Company’s Common Stock (“Shares”).





--------------------------------------------------------------------------------





 
6.
Termination Provisions.

(a) If, pursuant to Section 3, the Committee certifies that the Minimum
Performance Level has not been achieved, this Award shall immediately terminate
and no longer be of any effect.
(b) If Participant’s employment is terminated during the Performance Period by
reason of death, Disability, retirement (as determined and approved by the
Committee) or early retirement (as determined and approved by the Committee),
the Committee, in its sole discretion, shall determine whether the Participant
(or Participant’s beneficiary in the event of death) shall be eligible to
receive any payment under this Award. If payment of this Award is approved by
the Committee, such payment shall be pro-rated based on the number of full
months of continued active employment by Participant during the Performance
Cycle as a percent of the total number of months in the Performance Cycle; the
amount payable shall be based on the Percent Earned; and payment shall be made
pursuant to Section 4 at the same time as payment of other awards for the same
Performance Cycle are made to other eligible participants who did not terminate
employment during the Performance Cycle. Notwithstanding the foregoing, in the
event of Participant’s termination due to death or Disability, if approved by
the Committee, such pro-rated payment may be made prior to expiration of the
Performance Cycle, with calculation of and timing of the payment amount to be
determined by the Committee.


(c) Except as provided in subsection 5(b), a Participant shall be eligible for
payment of the earned Award, as specified in Section 3, only if the Participant
remains continuously employed by the Company from the date of this Agreement,
through the end of the Performance Cycle and continuing thereafter until the
date the Awards is actually paid.


7.     Dividends. The Participant shall have no right to any dividends that may
be paid with respect to Shares until any such shares are vested.


8.     Change in Control. If a Participant is employed by the Company on the
date of a Change in Control, subject to Article 13 of the Plan, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchange, the
Award shall be deemed to have been fully earned for the entire Performance Cycle
and fully vested as of the effective date of the Change in Control; and based
upon an assumed achievement of all relevant targeted performance goals, the
Award shall be payable in the amounts or at the level provided by the
above-referenced provisions of the Plan within thirty (30) days following the
effective date of the Change in Control.


9.     Recapitalization. Subject to Section 4.2 of the Plan, in the event that
there is any change in corporate capitalization, such as a stock split, or a
corporate transaction, such as any merger, consolidation, separation including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Code 368) or any partial or complete liquidation of the Company,
such adjustment shall be made in the number and class and/or price of the Shares
subject to this Award, as may be determined to be appropriate and equitable by
the Committee, in its sole discretion, to prevent dilution or enlargement of
rights; provided, however, that the number of Performance Shares subject to this
Award shall always be a whole number.


10.     Tax Withholding. The Committee shall have the power and the right to
deduct or withhold, or require the Participant or beneficiary to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be





--------------------------------------------------------------------------------





withheld with respect to any taxable event arising as a result of the Award. In
satisfaction of such requirements, subject to the approval of the Committee, the
Participant may elect, within an election period specified by the Company, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold from the payment of the Award: (a) Shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be withheld on the transaction (“Withholding Amount”), or at such
other rate as will not result in adverse accounting treatment, as determined by
the Board in its sole discretion, from that portion of the Award that is payable
in Shares, if any; and/or (b) cash equal to the Withholding Amount from that
portion of the Award that is payable in cash, if any; or (c) a combination of
(a) and (b). All such elections shall be irrevocable, made in writing, signed by
the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate.
11.     Clawback. Any payouts will be subject to recovery if it is determined
that the Participant personally and knowingly engaged in practices that
materially contributed to the circumstances that led to the restatement of the
Company’s financial statements.


12.     Nontransferability. This Agreement, as well as the rights granted
thereunder, may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.


13.     Administration.


(a) This Award and the rights of the Participant hereunder are subject to all
terms and conditions of the Plan, as the same may be amended from time to time,
as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.




(b)    If there is any inconsistency between the terms of this Award and the
terms of the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms shall have the
meanings ascribed to them in the Plan unless specifically set forth otherwise
herein.


14.     Miscellaneous


(a)
This Agreement shall not confer upon the Participant any right to continuation
of employment by the Company, nor shall this Agreement interfere in any way with
the Company’s right to terminate his or her employment at any time.

    
(b)
The Committee and/or the Company’s Board of Directors may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect the Participant’s
rights under this Agreement without the Participant’s written consent.



(c)
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.






--------------------------------------------------------------------------------







(d)
To the extent not preempted by Federal law, this Agreement shall be construed in
accordance with and governed by the substantive laws of the State of Missouri
without regard to conflicts of laws principles, which might otherwise apply. Any
litigation arising out of, in connection with, or concerning any aspect of the
Plan or this Agreement shall be conducted exclusively in the State or Federal
courts in Missouri.






